 

Exhibit 10.9

 

ESTOPPEL AND AGREEMENT

 

THIS ESTOPPEL AND AGREEMENT (this “Agreement”) is made as of the 18 day of
August, 2015 by AR I BORROWER, LLC, a Delaware limited liability company
(“Seller”), for the benefit of BR ASHTON I OWNER, LLC, a Delaware limited
liability company (together with its successors and assigns, the “Purchaser”).

 

RECITALS

 

WHEREAS, Seller is the owner of that certain real property commonly known as
Ashton Reserve at Northlake Phase I, located in Charlotte, Mecklenburg County,
North Carolina, which is more particularly described on Exhibit “A” attached
hereto and made a part hereof (the “Seller Property”); and

 

WHEREAS, the Seller Property is subject to that certain Declaration of
Easements, Covenants and Restrictions dated as of November 22, 2013, made by
Northlake Investors 288, LLC, an Alabama limited liability company
(“Declarant”), dated as of November 22, 2013, and recorded in Book 28849, Page
615 in the Mecklenburg County, North Carolina Registry (the “Declaration”); and

 

WHEREAS, the Declaration also encumbers certain adjacent property owned by
Declarant and commonly known as Ashton Reserve at Northlake Phase II, located in
Charlotte, Mecklenburg County, North Carolina and more particularly described on
Exhibit “B” attached hereto and made a part hereof (the “Declarant Property”);

 

WHEREAS, Purchaser is contemplating acquiring the Seller Property; and

 

WHEREAS, Seller, for the benefit of the Purchaser, desires to make certain
representations, covenants and agreements with respect to the Declaration

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Seller, to its actual knowledge, hereby
represents, covenants and agrees as follows:

 

1.          Seller has the power and authority under the Declaration to confirm
the status of compliance by Declarant with the terms of the Declaration. The
undersigned representative of Seller is duly authorized and fully qualified to
execute this Agreement on behalf of Seller, thereby binding Seller.

 

2.          The Declaration (i) is in full force and effect, (ii) has not been
assigned, supplemented, amended or otherwise modified except as provided for
herein, and (iii) represents the entire understanding of the parties thereto as
well as their respective successors-in-title or assigns as to the subject matter
contained therein, and there exist no other documents, agreements or
understandings with respect to said subject matter.

 

3.          Declarant is in material compliance with the material terms,
conditions, provisions, and restrictions of the Declaration.

 

 

 

 

4.          Declarant is not default under the Declaration, nor has any event
occurred which, with the passage of time, the giving of notice, or both, would
cause Declarant to be in default under the Declaration.

 

5.          There are no outstanding liens, assessments or other charges or
amounts owed with respect to Declarant or which are being asserted by Seller.

 

6.          All items required by the Declaration to be constructed or installed
on the Seller Property to serve or benefit the Declarant Parcel, including,
without limitation, the Detention Pond and the Dog Park Improvements, have been
completed and placed into service.

 

7.          The last request by Declarant for Reimbursement (as defined in the
Declaration) from Seller was made on     ——    , in the amount of $    ——    ,
and same has been paid in full by Seller.

 

8.          The last request by Seller for Reimbursement (as defined in the
Declaration) from Declarant was made on     ——    , in the amount of
$    ——    , and same has been paid in full by Declarant.

 

9.          The acknowledgements, agreements and certifications contained herein
will be relied upon by Purchaser, and any lender making a loan to Purchaser, as
well as their respective successors and assigns and such acknowledgements,
agreements and certifications shall inure to the benefit of Purchaser, and any
lender making a loan to Purchaser, as well as their respective successors and
assigns.

 

[NO FURTHER TEXT ON THIS PAGE]

 

2

 

 

IN WITNESS WHEREOF, the undersigned Seller has executed this Agreement as of the
day and year first above written.

 

  SELLER:       AR I BORROWER, LLC, a Delaware limited liability company      
By: AR OWNER, LLC, a Delaware limited liability company, its Sole Member and
Sole Manager           By: AR DEVELOPER, LLC, a Georgia limited liability
company, its Managing Member               By: CATALYST DEVELOPMENT PARTNERS II,
LLC, a Georgia limited liability company, its Sole Member and Sole Manager      
            By: /s/ Robert Meyer           Name: Robert Meyer           Title:
Manager/Officer

 

3

 

 

EXHIBIT A

 

Legal Description of Seller Property

 

Lying and being situate in Mecklenburg County, North Carolina, and being more
particularly described as follows:

 

Being all of Parcels 1, 2 and the areas shown as the sixty-six (66) foot public
right-of-way (“Prosser Way”) and the fifty (50) foot public right of way
(“Skinner Lane”), as shown on a plat recorded in Map Book 53, page 886, and
Parcel 3A as shown on a plat recorded in Map Book 55, page 355, Mecklenburg
County Register of Deeds, reference to which is hereby made for a more
particular description.

 

TOGETHER WITH the rights and easements conferred by that Sewer Easement
Agreement recorded in Book 18053, at page 845, Mecklenburg County Register of
Deeds, as amended by First Amendment to Sewer Agreement recorded in Book 20732,
at page 68, and Second Amendment to Sewer Easement Agreement recorded in Book
22541, at page 189.

 

TOGETHER WITH easements contained in that Declaration of Easements, Covenants
and Restrictions recorded in Book 28849 at page 615, Mecklenburg County Register
of Deeds.

 

4

 

 

EXHIBIT B

 

Legal Description of Declarant Property

 

All that certain piece or parcel of land situated in the City of Charlotte,
Mecklenburg County, North Carolina and described as Parcel 3B as shown on the
plat entitled “Ashton Reserve at North Lake” and recorded in Map Book 55, Page
355, Mecklenburg County Registry.

 

5

 